Citation Nr: 1804029	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-28 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability.  


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to January 1972.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his PTSD symptoms have rendered him unemployable and seeks entitlement to a TDIU.  He was first granted service connection for PTSD at 70 percent.  In April 2007, his rating reduced to 50 percent, but was increased back to 70 percent in May 2010.  Thus, the Veteran meets the scheduler requirement for TDIU.  The next step is to determine whether he is unable to obtain or maintain substantially gainful employment due to his service-connected PTSD.  38 C.F.R. § 3.340 (a)(1).  

The Veteran was afforded a VA examination in March 2014.  The examiner was instructed to describe the impact of the Veteran's PTSD symptoms on his occupational tasks.  The examiner found that the Veteran suffered from occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupation tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran's highest level of education completed prior to service was 11th grade.  Based on his May 2016 Board hearing, the Veteran testified that he worked for a trucking company for 28 years.  He also worked for Seattle Parks Department for approximately 20 years.  He told the March 2014 VA examiner that at the Seattle Parks Department, he was employed as a recreation specialist, but ultimately retired due to new changes at the department.  The Veteran then retired from employment in 2013.  

Updated VA treatment records should be obtained.  38 U.S.C. § 5103A (c).  The Veteran's VA physician issued a February 2012 letter indicating that after treating the Veteran for several years, he found that the Veteran should be considered unemployable due to his chronic PTSD.  The letter detailed that within the past two years of the letter, the Veteran experienced increased irritability, low anger threshold, hypervigilance, and verbally expressed threatening ideation towards his supervisors, to the point at which the Veteran was no longer considered safe in the work environment.  The most recent treatment record dated April 2014 indicated that the Veteran continues to have problems with low anger threshold triggered by stress due to his PTSD.  However, the VA physician did not provide further opinion as to the Veteran's current unemployability status.  

Lastly, the Veteran has not submitted a VA Form 21-8940 and should be provided another TDIU application.  The Board points out that failure to complete the TDIU application may render the record incomplete as to the necessary information concerning the Veteran's work history, income, and recent employment status, and may prevent the granting of the benefit sound.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board recommends that the Veteran and his representative submit a completed TDIU application.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative TDIU application VA Form 21-8940 to provide relevant information concerning the Veteran's work and educational history.  

2.  Obtain VA treatment records from May 2014 to the present.  

3.  Then, schedule the Veteran for an examination to determine whether it is at least as likely as not (50 percent or greater) that the Veteran's PTSD prevents him from obtaining or maintaining substantially gainful employment.  Why or why not? 

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




